DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24, 28, 32, 33, 35, 38 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunliffe et al. (US Patent 8,337,506).
With respect to claim 22, Cunliffe discloses a rod bender (see figures 7 and 9 below) comprising:  a first arm(see fig 7 below) including first (see fig 7 below) and second rod engaging portions (see fig 7 below), each configured to securely engage a surgical rod (first is engaged in fig 7 and the 2nd is engaged in fig 9); and a second arm including third (see fig 7 below) and fourth rod engaging portions (see fig 7 below), each configured to securely engage the surgical rod, a cavity (see fig 9 below first arm can fit into the dotted line cavity when storing are manipulating the arms) configured to receive a portion of the first arm, the cavity defined between the third and fourth rod engaging portions, a first pivot portion (see fig 7 below), and a second pivot portion (see fig 9 below), each pivot portion extending (each pivot point is wider than the middle section of the arm) from the second arm. With respect to claim 23, Cunliffe discloses wherein the first arm defines a first longitudinal axis, and at least one of the first and second rod engaging portions are at an angle to the first longitudinal axis (1st engaging portion is shown at an angle). With respect to claim 24, Cunliffe discloses wherein the second arm defines a second longitudinal axis, and at least one of the third and fourth rod engaging portions are at an angle to the second longitudinal axis (3rd engaging portion is at an angle). With respect to claim 28, Cunliffe discloses wherein, in a first configuration, the first rod engaging portion of the first arm and the third rod engaging portion of the second arm are engaged with the surgical rod, and spreading the second rod engaging portion of the first arm and fourth rod engaging portion of the second arm bends the surgical rod in a first orientation (fig 7).
With respect to claim 32, Cunliffe discloses rod bender comprising: a first arm (See fig 7 below) including first (see fig 7 below) and second rod engaging portions (see fig 7 below), each configured to securely engage a surgical rod (fig 7, 9); and a second arm (see fig 7 below) including third and fourth rod engaging portions (See fig 7 below), each configured to securely engage the surgical rod(fig 7 and 9 shows each engaging portion engaging the rod), a body lateral of and parallel to an axis extending through the third and fourth rod engaging portions (see fig 7 below, fig 7 shows an axis running through the engaging portions with a body that runs parallel to the axis), a first pivot portion (See fig 7 below), and a second pivot portion (See fig 9 below), each pivot portion extending from the second arm. With respect to claim 33, Cunliffe discloses wherein the first arm defines a first longitudinal axis, wherein at least one of the first and second rod engaging portions of the first arm are at a first angle to the first longitudinal axis, and at least one of the third and fourth rod engaging portions are at a second angle to the axis of the second arm (the first and third engaging portions are at an angle relative to the axes). With respect to claim 35, Cunliffe discloses wherein, in a first configuration, the first rod engaging portion of the first arm and the third rod engaging portion of the second arm are engaged with the surgical rod, and spreading the second rod engaging portion of the first arm and fourth rod engaging portion of the second arm bends the surgical rod in a first orientation (fig 7).
With respect to claim 38, Cunliffe discloses rod bender comprising: a first arm (see fig 7 below) including first (See fig 7 below) and second rod engaging portions (See fig 7 below), each configured to securely engage a surgical rod (in fig 7 and fig 9); and a second arm (see fig 7 below) including third and fourth rod engaging portions (See fig 7 below), each configured to securely engage the surgical rod (in fig 7 and fig 9), and a first pivot portion (see fig 7 below) and a second pivot portion (see fig 9 below) configured to receive a portion of the first arm, each pivot portion extending (see fig 9 below each pivot portion extend out from the body) from the second arm. With respect to claim 39, Cunliffe discloses wherein, in a first configuration, the first rod engaging portion of the first arm and the third rod engaging portion of the second arm are engaged with the surgical rod, and spreading the second rod engaging portion of the first arm and fourth rod engaging portion of the second arm bends the surgical rod in a first orientation (fig 7 below).

    PNG
    media_image1.png
    764
    777
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 25-27, 29-31, 34, 36-37 and 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 22-24, 28, 32-33, 35, 38 and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773